

117 S2913 IS: To ensure that Write Your Own companies can sell private flood insurance products that compete with National Flood Insurance Program products.
U.S. Senate
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2913IN THE SENATE OF THE UNITED STATESSeptember 30, 2021Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo ensure that Write Your Own companies can sell private flood insurance products that compete with National Flood Insurance Program products.1.Prohibition on non-compete requirement for Write Your Own companies under the National Flood Insurance ProgramSection 1345 of the National Flood Insurance Act of 1968 (42 U.S.C. 4081) is amended by adding at the end the following:(f)Authority To provide other flood coverage(1)Write Your Own Program definedIn this subsection, the term Write Your Own Program means the program under which the Federal Emergency Management Agency enters into a standard arrangement with private property insurance companies to—(A)sell contracts for flood insurance coverage under this title under their own business lines of insurance; and(B)adjust and pay claims arising under the contracts described in subparagraph (A).(2)Prohibition on non-compete clauseThe Administrator may not, as a condition of participating in the Write Your Own Program or in otherwise participating in the utilization by the Administrator of the facilities and services of insurance companies, insurers, insurance agents and brokers, and insurance adjustment organizations pursuant to the authority in this section, nor as a condition of eligibility to engage in any other activities under the National Flood Insurance Program under this title, restrict any such company, insurer, agent, broker, or organization from offering and selling private flood insurance (as that term is defined in section 102(b) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(b))).(3)Financial assistance/subsidy arrangementAfter the date of enactment of this subsection, the Administrator may not include in any agreement entered into with any insurer for participation in the Write Your Own Program any provision establishing a condition prohibited under paragraph (2)..